CLD-239                                                     NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ___________

                                    No. 10-1947
                                    ___________

                             GREGORY T. REDMOND,
                                          Appellant

                                         v.

                                    SEPTA
                     ____________________________________

                   On Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
                             (D.C. Civ. No. 09-cv-05075)
                    District Judge: Honorable Norma L. Shapiro
                    ____________________________________

                 Submitted for Possible Summary Action Pursuant to
                     Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                    July 9, 2010

           Before: BARRY, FISHER and GREENAWAY, Circuit Judges.

                               (Filed: August 4, 2010)
                                      _________

                                     OPINION
                                     _________

PER CURIAM.

      Gregory T. Redmond appeals the District Court’s order granting defendant

SEPTA’s motion to dismiss his pro se amended complaint. Redmond alleged that on

February 20, 2009, he was at a SEPTA bus terminal in Philadelphia, Pennsylvania, when
he asked a SEPTA box attendant to “buzz” him through a gate. Redmond sought to use

the gate because he was carrying a big bag and “recovering from a car accident.” The

attendant thrice refused Redmond’s requests to use the gate and instructed him to use a

turnstile. Redmond tried the turnstile, but it caused him pain. He sought assistance from

a SEPTA police officer, after which the attendant opened the gate. Based on these

events, Redmond claimed that SEPTA violated his right to use public transportation

under Title VI of the Civil Rights Act of 1964 and the Americans with Disabilities Act of

1990 (“ADA”). He sought $800,000 in damages for suffering “massive pain” to his side

and back, and a “set back” in his recovery from the earlier car accident.

       SEPTA moved to dismiss, arguing, inter alia, that Redmond failed to state a claim

upon which relief can be granted. The District Court granted the motion. Liberally

construing the pro se amended complaint as seeking relief under the ADA and Section

504 of the Rehabilitation Act, the District Court concluded that Redmond’s claims fail

because (i) his allegations do not suggest that he is a qualified individual with a

disability, (ii) there is no allegation that services or benefits were intentionally withheld

or that Redmond was treated differently because of a disability, and (iii) Redmond has

not alleged facts supporting an inference that the SEPTA attendant acted intentionally, or

acted by reason of Redmond’s alleged disability, thereby precluding any award of

compensatory damages. The District Court refused leave to amend the complaint




                                               2
because it concluded that any amendment would not cure the defects that led to

dismissal. Redmond timely filed this appeal.

       We have appellate jurisdiction under 28 U.S.C. § 1291. “We exercise de novo

review of a District Court’s dismissal under Rule 12(b)(6) for a failure to state a claim

upon which relief may be granted.” Mayer v. Belichick, 605 F.3d 223 (3d Cir. 2010).

“We must accept all factual allegations in the complaint as true, construe the complaint in

the light favorable to the plaintiff, and ultimately determine whether plaintiff may be

entitled to relief under any reasonable reading of the complaint.” Id.

       Because this appeal presents no substantial question, we will summary affirm.

See 3d Cir. L.A.R. 24.7, I.O.P. Ch. 10.6. As the District Court fully explained,

Redmond’s allegations suggest no inference that he has a qualifying “disability” under

the law. His allegations that he was recovering from a car accident and suffered pain in

his side and back are insufficient. See, e.g., Rinehimer v. Cemcolift, 292 F.3d 375, 381

(3d Cir. 2002); McDonald v. Pennsylvania, 62 F.3d 92, 96 (3d Cir. 1995). Further, there

is no allegation or inference reasonably drawn that SEPTA or its agents discriminated

against Redmond, acted intentionally, or acted by reason of any alleged disability.

Accordingly, the amended complaint was properly dismissed. In addition, leave to

amend was properly denied in light of “the District Court’s reasoned examination of

[Redmond’s] claims, which demonstrates their futility.” Jones v. ABN AMRO Mortg.

Group, Inc., 606 F.3d 119 (3d Cir. 2010).


                                             3
      For these reasons, and for the reasons fully explained by the District Court, we

will affirm the order dismissing the amended complaint with prejudice. Redmond’s

motion for appointment of counsel is denied.




                                           4